DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2022 has been entered. 

Response to Amendment
Claims 1, 3, 6, 7, 9, 11, 13 and 20 have been amended. Claims 2 and 5 have been cancelled. Claims 1, 3, 4 and 6-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (Benson; US Pub No. 2015/0313475 A1).
As per claim 1, Benson teaches a method of controlling a seat system comprising:
determining a heart rate, a breathing rate, and a heart rate variability of a seat occupant that is seated in a seat assembly (paragraph [0076], lines 1-11; paragraph [0142], lines 7-10);
assessing a physiological condition of the seat occupant based on at least two of the heart rate, the breathing rate, and the heart rate variability (paragraphs [0002], [0135]: determining the health/state/condition of an occupant); and
executing a countermeasure to alter the physiological condition of the seat occupant (paragraphs [0089], [0134], [0135]: electronic systems within vehicle cooperate to maximize occupant health based on received occupant data).
	Benson does not expressly teach 
wherein assessing the physiological condition of the seat occupant comprises an assessment of drowsiness and the countermeasure is executed when at least two of the following three conditions are met:
		    (a) the heart rate is less than a baseline heart rate minus two standard deviations of the baseline heart,
	                 (b) the breathing rate is less than a baseline breathing rate minus two standard deviations of the baseline breathing rate, and
		   (c) the heart rate variability is greater than a baseline heart rate variability plus two standard deviations of the baseline heart rate variability. 
The claim limitations of wherein assessing the physiological condition of the seat occupant comprises an assessment of drowsiness and the countermeasure is executed when at least two of the following three conditions are met:
		    (a) the heart rate is less than a baseline heart rate minus two standard deviations of the baseline heart,
	                 (b) the breathing rate is less than a baseline breathing rate minus two standard deviations of the baseline breathing rate, and
		   (c) the heart rate variability is greater than a baseline heart rate variability plus two standard deviations of the baseline heart rate variability are a conventional setting that could be made by a person skilled in the art.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the conventional settings as outlined above as these types of settings are well known in the art.
As per claim 7, Benson teaches the method of claim 1 wherein assessing the physiological condition of the seat occupant further comprises an assessment of stress (paragraph [0121], lines 1-4).
Benson does not expressly teach and the countermeasure is executed when at least two of the following three conditions are met:
(a) the heart rate is greater than a baseline heart rate,
(b) the breathing rate is greater than a baseline breathing rate, and
(c) the heart rate variability is less than a baseline heart rate variability.
The claim limitations and the countermeasure is executed when at least two of the following three conditions are met:
(a) the heart rate is greater than a baseline heart rate,
(b) the breathing rate is greater than a baseline breathing rate, and
             (c) the heart rate variability is less than a baseline heart rate variability are a conventional setting that could be made by a person skilled in the art.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the conventional settings as outlined above as these types of settings are well known in the art.
As per claim 9 (see rejection of claim 1 above), Benson teaches A method of controlling a seat system comprising;
determining a heart rate, a breathing rate, and a heart rate variability of a seat occupant that is seated in a seat assembly;
assessing a physiological condition of the seat occupant based on at least two of the heart rate, the breathing rate, and the heart rate variability; and 
executing a countermeasure to alter the physiological condition of the seat occupant;
 comprises an assessment of stress (Benson, paragraph [0121], lines 1-4) and the countermeasure is executed when the following two conditions are met:
(a) the heart rate is greater than a baseline heart rate plus two standard deviations of the baseline heart rate, and
(b) the breathing rate is greater than a baseline breathing rate minus one standard deviation of the baseline breathing rate.
As per claim 11, Benson further teaches the method of claim 9 wherein assessing the physiological condition of the seat occupant includes characterizing stress as physical stress or psychological stress (Benson, paragraph [0048], lines 8-9).

Claims 3, 6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson as applied, and further in view of Benson et al. (Benson; US Pub No. 2017/0349061 A1).
As per claim 3, Benson teaches the method of claim 1.
Benson does not expressly teach wherein execution of the countermeasure is subsequently terminated when at least two of the following three conditions are met:
(d) the heart rate is greater than the baseline heart rate,
(e) the breathing rate is greater than the baseline breathing rate, and
(f) the heart rate variability is less than the baseline heart rate variability.
Benson (2017/0349061) teaches wherein execution of the countermeasure is subsequently terminated (paragraph [0062], lines 13-15) when at least two of the following three conditions are met:
(d) the heart rate is greater than the baseline heart rate,
(e) the breathing rate is greater than the baseline breathing rate, and
(f) the heart rate variability is less than the baseline heart rate variability (paragraph [0042]: monitoring a combination of electrocardiogram, heart rate variability and respiration rate; paragraph [0069]: fatigue is below threshold as when you are fatigued your respiratory rate decreases and your heart rate decreases, therefore as the fatigue level returns to a level below a predetermined threshold, the heart rate increases and the respiratory rate increases).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the termination of countermeasures as taught by Benson (2017/0349061), since Benson (2017/0349061) states in paragraph [0062] that countermeasures are no longer necessary once driver fatigue level is returned to normal.
As per claim 6, Benson teaches the method of claim 1.
Benson does not expressly teach wherein execution of the countermeasure is subsequently terminated when at least two of the following three conditions are met:
(d) the heart rate is not less than the baseline heart rate minus two standard deviations of the baseline heart rate,
(e) the breathing rate is not less than the baseline breathing rate minus two standard deviations of the baseline breathing rate, and
(f) the heart rate variability is not greater than the baseline heart rate variability plus two standard deviations of the baseline heart rate variability.
Benson (2017/0349061) teaches wherein execution of the countermeasure is subsequently terminated (paragraph [0062], lines 13-15) when at least two of the following three conditions are met:
(d) the heart rate is not less than the baseline heart rate minus two standard deviations of the baseline heart rate,
(e) the breathing rate is not less than the baseline breathing rate minus two standard deviations of the baseline breathing rate, and
                              (f) the heart rate variability is not greater than the baseline heart rate variability plus two standard deviations of the baseline heart rate variability (paragraph [0042]: monitoring a combination of electrocardiogram, heart rate variability and respiration rate; paragraph [0069]: fatigue is below threshold as when you are fatigued your respiratory rate decreases and your heart rate decreases, therefore as the fatigue level returns to a level below a predetermined threshold, the heart rate increases and the respiratory rate increases).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the termination of countermeasures as taught by Benson (2017/0349061), since Benson (2017/0349061) states in paragraph [0062] that countermeasures are no longer necessary once driver fatigue level is returned to normal.
As per claim 8, Benson teaches the method of claim 7.
Benson does not expressly teach wherein execution of the countermeasure is subsequently terminated when at least two of the following three conditions are met:
(d) the heart rate is less than the baseline heart rate,
(e) the breathing rate is less than the baseline breathing rate, and
(f) the heart rate variability is greater than the baseline heart rate variability.
Benson (2017/0349061) teaches wherein execution of the countermeasure is subsequently terminated when at least two of the following three conditions are met:
(d) the heart rate is less than the baseline heart rate,
(e) the breathing rate is less than the baseline breathing rate, and
(f) the heart rate variability is greater than the baseline heart rate variability  
(paragraph [0042]: monitoring a combination of electrocardiogram, heart rate variability and respiration rate; paragraph [0069]: stress level is below threshold as when you are stressed your respiratory rate increases and your heart rate increases, therefore as the stress level returns to a level below a predetermined threshold, the heart rate decreases and the respiratory rate decreases).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the termination of countermeasures as taught by Benson (2017/0349061), since Benson (2017/0349061) states in paragraph [0062] that countermeasures are no longer necessary once driver stress level is returned to normal.
As per claim 10, Benson teaches the method of claim 9.
Benson does not expressly teach wherein execution of the countermeasure is subsequently terminated when the heart rate is not greater than the baseline heart rate plus two standard deviations of the baseline heart rate, and the breathing rate is not greater than the baseline breathing rate minus one standard deviation of the baseline breathing rate.
Benson (2017/0349061) teaches wherein execution of the countermeasure is subsequently terminated when the heart rate is not greater than the baseline heart rate plus two standard deviations of the baseline heart rate, and the breathing rate is not greater than the baseline breathing rate minus one standard deviation of the baseline breathing rate (paragraph [0042]: monitoring a combination of electrocardiogram, heart rate variability and respiration rate; paragraph [0069]: stress level is below threshold as when you are stressed your respiratory rate increases and your heart rate increases, therefore as the stress level returns to a level below a predetermined threshold, the heart rate decreases and the respiratory rate decreases).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the termination of countermeasures as taught by Benson (2017/0349061), since Benson (2017/0349061) states in paragraph [0062] that countermeasures are no longer necessary once driver stress level is returned to normal.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of Benson (2017/0349061) as applied to claim 3 above, and further in view of Yopp et al. (Yopp; US Pub No. 2008/0252466 A1).
As per claim 4, Benson in view of Benson (2017/0349061) teaches the method of claim 3.
Benson in view of Benson (2017/0349061) does not expressly teach wherein a second countermeasure is executed when the countermeasure is not terminated within a predetermined period of time.
Yopp teaches wherein a second countermeasure is executed when the countermeasure is not terminated within a predetermined period of time (paragraph [0011], lines 1-21).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the timer and second countermeasure as taught by Yopp, since Yopp states in paragraph [0001] that such a modification would result in controlling a vehicle in the event the driver has become incapacitated. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson as applied to claim 11 above, and further in view of Camporesi et al. (Camporesi; US Pub No. 2018/0263545 A1).
As per claim 12, Benson teaches the method of claim 11.
Benson does not expressly teach wherein characterizing the stress as physical stress or psychological stress is based on the heart rate and an age of the seat occupant.
Camporesi teaches wherein characterizing the stress as physical stress or psychological stress is based on the heart rate and an age of the seat occupant (paragraph [0084]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the use of a user age in making a determination about the user’s emotional/behavioural/psychological state as taught by Camporesi, since Camporesi states in paragraph [0084] that such a modification would result in obtaining a more accurate determination of the user’s emotional/behavioural/psychological state.
Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson as applied to claim 1 above, and further in view of Dusane (US Pub No. 2019/0049942 A1).
As per claim 13, Benson in view of Dusane further teaches the claim 1 further comprising:
a heart rate, a breathing rate, and a heart rate variability (paragraph [0036], lines 9-13; paragraph [0135]). 
Benson does not expressly teach obtaining a pre-exercise data set that includes a heart rate, a breathing rate… of a seat occupant that is seated in a seat assembly before the seat occupant begins physical exercise;
obtaining a post-exercise data set that includes a heart rate, a breathing rate… of the seat occupant after the seat occupant completes physical exercise;
comparing the pre-exercise data set and the post-exercise data set to obtain an analysis result; and
communicating the analysis result.
Dusane teaches obtaining a pre-exercise data set (paragraph [0050]: baseline) that includes a heart rate, a breathing rate… of a seat occupant that is seated in a seat assembly before the seat occupant begins physical exercise (paragraph [0014], lines 1-3; paragraph [0050], lines 1-27);
obtaining a post-exercise data set that includes a heart rate, a breathing rate… of the seat occupant after the seat occupant completes physical exercise (paragraph [0050], lines 16-18);
comparing the pre-exercise data set and the post-exercise data set to obtain an analysis result (paragraph [0063], lines 3-8 & 19-23); and
communicating the analysis result (paragraph [0014], lines 14-17 & 24-25; paragraph [0084], lines 10-21).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the data collection as taught by Dusane, in order to establish a physiological parameter baseline for future data collection.
As per claim 14, Benson in view of Dusane further teaches the method of claim 13 wherein the step of obtaining the pre-exercise data set is conducted after identifying the seat occupant as having previously occupied the seat assembly (Dusane, paragraph [0028], lines 5-6;  paragraph [0050], lines 5-7).
As per claim 15, Benson in view of Dusane further teaches the method of claim 13 wherein the post-exercise data set is obtained when the seat occupant has returned to the seat assembly and is seated in the seat assembly (Dusane, paragraph [0050], lines 16-18).
As per claim 16, Benson in view of Dusane further teaches the method of claim 15 wherein the seat assembly is disposed in a vehicle (Dusane, paragraph [0001]) and the post-exercise data set is obtained when the vehicle is not in motion (Dusane, paragraph [0050], lines 16-18).
As per claim 17, Benson in view of Dusane further teaches the method of claim 13 wherein the seat assembly is disposed in a vehicle (Dusane, paragraph [0001]) and the analysis result is communicated to the seat occupant when the seat occupant is in the vehicle (Dusane, paragraph [0066], lines 1-6).
As per claim 18, Benson in view of Dusane further teaches the method of claim 13 wherein the seat assembly is disposed in a vehicle (Dusane, paragraph [0001]) and the analysis result is wirelessly communicated outside the vehicle (Dusane, paragraph [0020], lines 5-6 & 14-16).
As per claim 19, Benson in view of Dusane further teaches the method of claim 13 wherein the analysis result includes a comparison of the heart rate of the pre-exercise data set and the heart rate of the post- exercise data set (Dusane, paragraph [0050], lines 16-21).
As per claim 20, Benson in view of Dusane further teaches the claim 1 further comprising:
… the heart rate, the breathing rate, and the heart rate variability (paragraph [0036], lines 9-13; paragraph [0135]) to a second data set that includes heart rate data, breathing rate data, and heart rate variability (paragraph [0036], lines 9-13; paragraph [0135]); and
… at least one of the heart rate, the breathing rate, and heart rate variability (paragraph [0036], lines 9-13; paragraph [0135]).
Benson does not expressly teach detecting a seat occupant that is seated in a seat assembly;

comparing the heart rate, the breathing rate… of the seat occupant to a second data set that includes heart rate data, breathing rate data… and
communicating at least one of the heart rate, the breathing rate… to the seat occupant.
Dusane teaches detecting a seat occupant that is seated in a seat assembly (paragraph [0018], lines 1-5);

comparing the heart rate, the breathing rate… of the seat occupant (paragraph [0063], lines 3-8 & 19-23) to a second data set that includes heart rate data, breathing rate data, and heart rate variability (paragraph [0050], lines 16-18); and
communicating at least one of the heart rate, the breathing rate… to the seat occupant (paragraph [0066], lines 1-6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the data collection as taught by Dusane, in order to establish a physiological parameter baseline for future data collection.




Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684